DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments, remarks and response to restriction requirement received 11 July 2022. Claims 1 - 23 are currently pending with claims 7 - 10 and 18 - 21 withdrawn from consideration.

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 11 July 2022 is acknowledged. The traversal is on the ground(s) that Species V is capable of use together with Species I to Species IV and should be regarded as generic claims since Species I to Species IV are directed to alternative ways of determining that an object region is a non-ROI and Species V is directed towards determining whether an object region is a non-object region. This is found persuasive. The requirement for restriction of 10 May 2022 is hereby withdrawn in part with Species V being reinstated as generic claims. 
Claims 7 - 10 and 18 - 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 July 2022.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: Line 9 of claim 1 recites, in part, “a quantization parameter change corresponding to each ROI, and encoding” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --a quantization parameter change corresponding to the ROI, and encoding-- in order to maintain consistency with lines 7 - 8 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Line 2 of claim 2 recites, in part, “quantization parameter change corresponding to each ROI,” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --quantization parameter change corresponding to the ROI,-- in order to maintain consistency with lines 7 - 8 of claim 1 and to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Line 3 of claim 2 recites, in part, “determining, for each ROI in the target video” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --determining, for the ROI in the target video-- in order to maintain consistency with lines 7 - 8 of claim 1 and to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Line 2 of claim 5 recites, in part, “an object region having larger area” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --an object region having a larger area-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Lines 1 - 2 of claim 3 recite, in part, “determining, for each ROI in the target video” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --determining, for the ROI in the target video-- in order to maintain consistency with lines 7 - 8 of claim 1 and to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Line 11 of claim 11 recites, in part, “determining quantization parameter change” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --determining a quantization parameter change-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Lines 5 - 6 of claim 12 recite, in part, “based on acquired number of frames” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --based on an acquired number of frames-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Line 7 of claim 12 recites “performing following update steps:” which appears to contain a minor informality. The Examiner suggests amending the claim to --performing comprising:-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Lines 10 - 11 of claim 12 recite, in part, “from the determined object region of the previous frame and the determined object region of the subsequent frame, a first object region and a second object region including” which appears to contain inconsistent claim terminology, a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --determining, from the acquired object region of the previous frame and the acquired object region of the subsequent frame, a first object region and a second object region including-- in order to maintain consistency with lines 8 - 9 of claim 12 and to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Line 12 of claim 14 recites, in part, “a quantization parameter change corresponding to each ROI, and encoding” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --a quantization parameter change corresponding to the ROI, and encoding-- in order to maintain consistency with lines 10 - 11 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Line 2 of claim 15 recites, in part, “quantization parameter change corresponding to each ROI,” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --quantization parameter change corresponding to the ROI,-- in order to maintain consistency with lines 10 - 11 of claim 14 and to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Line 3 of claim 15 recites, in part, “determining, for each ROI in the target video” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --determining, for the ROI in the target video-- in order to maintain consistency with lines 10 - 11 of claim 14 and to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 22 is objected to because of the following informalities: Lines 1 - 2 of claim 22 recite, in part, “determining, for each ROI in the target video” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --determining, for the ROI in the target video-- in order to maintain consistency with lines 10 - 11 of claim 14 and to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 22 is objected to because of the following informalities: Line 11 of claim 22 recites, in part, “determining quantization parameter change” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --determining a quantization parameter change-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 23 is objected to because of the following informalities: Line 11 of claim 23 recites, in part, “a quantization parameter change corresponding to each ROI, and encode the” which appears to contain inconsistent claim terminology, a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --a quantization parameter change corresponding to the ROI, and encoding the-- in order to maintain consistency with lines 9 - 10 and to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 11 - 13, 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the priority" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the priority" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the ratio of each type of ROI" in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which object region “the determined object region of the previous frame” recited on line 10 is referencing at least because lines 8 - 9 of claim 12, which recite “acquiring object regions detected separately in the determined previous frame and the subsequent frame, and a confidence of each of the object regions;” (emphasis added), appears to indicate that the previous frame comprises a plurality of object regions. Thus, the Examiner asserts that it is unclear as to which object region of the object regions in the previous frame “the determined object region of the previous frame” is referencing. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat “the determined object region of the previous frame” as --the acquired object regions of the previous frame--.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which object region “the determined object region of the subsequent frame,” recited on lines 10 - 11 is referencing at least because lines 8 - 9 of claim 12, which recite “acquiring object regions detected separately in the determined previous frame and the subsequent frame, and a confidence of each of the object regions;” (emphasis added), appears to indicate that the subsequent frame comprises a plurality of object regions. Thus, the Examiner asserts that it is unclear as to which object region of the object regions in the subsequent frame “the determined object region of the subsequent frame” is referencing. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat “the determined object region of the subsequent frame,” as --the acquired object regions of the subsequent frame,--.
Claim 17 recites the limitation "the priority" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the ratio of each type of ROI" in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if its base claim(s) overcomes the rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 14, 15 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et al. U.S. Publication No. 2013/0195178 A1.

-	With regards to claim 1, Price et al. disclose a method for processing a video, (Price et al., Abstract, Figs. 1 & 7, Pg. 1 ¶ 0001 - 0003 and 0009 - 0011, Pg. 1 ¶ 0015 - Pg. 2 ¶ 0020, Pg. 3 ¶ 0029 - 0032, Pg. 5 ¶ 0051) the method comprising: acquiring object regions obtained by performing object detection on a target video frame, a type of an object in each of the object regions being a preset type; (Price et al., Abstract, Figs. 1 - 3 & 7, Pg. 2 ¶ 0016 and 0020, Pg. 3 ¶ 0028 - 0033, Pg. 4 ¶ 0041, Pg. 5 ¶ 0049 - 0050) determining, for an object region in the acquired object regions, in response to determining that the object region satisfies a preset condition, that the object region is a non-ROI (region of interest); (Price et al., Pg. 2 ¶ 0016, 0018 and 0020, Pg. 3 ¶ 0028 - 0033, Pg. 3 ¶ 0035 - Pg. 4 ¶ 0037, Pg. 5 ¶ 0049 - 0050 [“coding parameters also may be selected based on other observed characteristics of the detected object. For example, when face detection is used, a face detector may detect whether a face exhibits specific characteristics (e.g., whether the face is blinking or smiling, how much the face is rotated, the size of the face as a percentage of the scene). The encoder may select coding parameters based on these features. By way of example, a rotated face might be assigned a lower priority than a face looking straight ahead and therefore, relatively lower quality coding parameters. Also, an object detector may indicate a number of objects identified in the video sequence (e.g., a number of faces)” and “specific sub-regions of an object can be assigned different quality coding levels. For example, the eyes and mouth of a detected face may be detected by a face detector and given higher encoding priority than other detected elements of the face. In this embodiment, the system may generate a pair of object regions--a first object region corresponding to high priority elements of a detected object (e.g., a region occupied by the eyes and mouth) a second object region corresponding to other elements of the detected object (e.g., the remainder of the face) and sub-regions occupying the remainder of the frame.” The Examiner asserts that, for example, an object region corresponding to a rotated face and/or an object region corresponding to elements other than the eyes and mouth of a face, e.g., the remainder of the face, in Price et al. correspond to non-ROI object regions.]) using an object region other than the non-ROI in the object regions of the target video frame as a ROI; (Price et al., Pg. 2 ¶ 0016 and 0020, Pg. 3 ¶ 0028 - 0033, Pg. 3 ¶ 0035 - Pg. 4 ¶ 0037, Pg. 5 ¶ 0049 - 0050 [“coding parameters also may be selected based on other observed characteristics of the detected object. For example, when face detection is used, a face detector may detect whether a face exhibits specific characteristics (e.g., whether the face is blinking or smiling, how much the face is rotated, the size of the face as a percentage of the scene). The encoder may select coding parameters based on these features. By way of example, a rotated face might be assigned a lower priority than a face looking straight ahead and therefore, relatively lower quality coding parameters. Also, an object detector may indicate a number of objects identified in the video sequence (e.g., a number of faces)” and “specific sub-regions of an object can be assigned different quality coding levels. For example, the eyes and mouth of a detected face may be detected by a face detector and given higher encoding priority than other detected elements of the face. In this embodiment, the system may generate a pair of object regions--a first object region corresponding to high priority elements of a detected object (e.g., a region occupied by the eyes and mouth) a second object region corresponding to other elements of the detected object (e.g., the remainder of the face) and sub-regions occupying the remainder of the frame.” The Examiner asserts that, for example, an object region corresponding to a face looking straight ahead and/or an object region corresponding to the eyes and/or mouth of a face in Price et al. correspond to ROI object regions.]) and acquiring a quantization parameter change corresponding to each ROI, and encoding the target video frame based on the quantization parameter change. (Price et al., Figs. 1 & 3 - 7, Pg. 2 ¶ 0016, 0018 and 0020, Pg. 3 ¶ 0030, Pg. 3 ¶ 0034 - Pg. 4 ¶ 0038, Pg. 5 ¶ 0047 - 0050 [“controller 760 may cause the pixel block encoder 720 to code pixel blocks of region 540 in SKIP mode and impose quantization parameter adjustments to regions 520 (lowest Qp) and 530 (higher Qp) respectively”, “coding parameters also may be selected based on other observed characteristics of the detected object. For example, when face detection is used, a face detector may detect whether a face exhibits specific characteristics (e.g., whether the face is blinking or smiling, how much the face is rotated, the size of the face as a percentage of the scene). The encoder may select coding parameters based on these features. By way of example, a rotated face might be assigned a lower priority than a face looking straight ahead and therefore, relatively lower quality coding parameters”, “higher priority assignments may lead to selection of coding parameters that generate relatively higher quality coding” and “specific sub-regions of an object can be assigned different quality coding levels. For example, the eyes and mouth of a detected face may be detected by a face detector and given higher encoding priority than other detected elements of the face. In this embodiment, the system may generate a pair of object regions--a first object region corresponding to high priority elements of a detected object (e.g., a region occupied by the eyes and mouth) a second object region corresponding to other elements of the detected object (e.g., the remainder of the face) and sub-regions occupying the remainder of the frame.”]) 

-	With regards to claim 2, Price et al. disclose the method according to claim 1, wherein the acquiring the quantization parameter change corresponding to each ROI, comprises: determining, for each ROI in the target video frame, the quantization parameter change corresponding to the ROI based on a type of an object in the ROI, the type of the object being one of at least one preset type. (Price et al., Figs. 2 - 6, Pg. 2 ¶ 0016 and 0020, Pg. 3 ¶ 0028 - 0030, Pg. 3 ¶ 0034 - Pg. 4 ¶ 0038, Pg. 5 ¶ 0048 - 0050 [“object detector 146 may identify objects within the source video, for example, human faces or other predetermined types of objects”, “controller 760 may cause the pixel block encoder 720 to code pixel blocks of region 540 in SKIP mode and impose quantization parameter adjustments to regions 520 (lowest Qp) and 530 (higher Qp) respectively”, “higher priority assignments may lead to selection of coding parameters that generate relatively higher quality coding” and “specific sub-regions of an object can be assigned different quality coding levels. For example, the eyes and mouth of a detected face may be detected by a face detector and given higher encoding priority than other detected elements of the face. In this embodiment, the system may generate a pair of object regions--a first object region corresponding to high priority elements of a detected object (e.g., a region occupied by the eyes and mouth) a second object region corresponding to other elements of the detected object (e.g., the remainder of the face) and sub-regions occupying the remainder of the frame.”]) 

-	With regards to claim 14, Price et al. disclose an apparatus for processing a video, (Price et al., Abstract, Figs. 1 & 7, Pg. 1 ¶ 0001 - 0003 and 0009 - 0012, Pg. 2 ¶ 0016 - 0020 and 0026, Pg. 3 ¶ 0029 - 0032, Pg. 5 ¶ 0047 - 0048 and 0051, Pg. 6 Claim 27) the apparatus comprising: at least one processor; (Price et al., Figs. 1 & 7, Pg. 1 ¶ 0011 - 0012, Pg. 2 ¶ 0026, Pg. 4 ¶ 0041, Pg. 5 ¶ 0047 - 0048 and 0051, Pg. 6 Claim 27) and a memory storing instructions, the instructions when executed by the at least one processor, causing the at least one processor to perform operations, (Price et al., Pg. 1 ¶ 0011 - 0012, Pg. 5 ¶ 0051, Pg. 6 Claim 27) the operations comprising: acquiring object regions obtained by performing object detection on a target video frame, a type of an object in each of the object regions being a preset type; (Price et al., Abstract, Figs. 1 - 3 & 7, Pg. 2 ¶ 0016 and 0020, Pg. 3 ¶ 0028 - 0033, Pg. 4 ¶ 0041, Pg. 5 ¶ 0049 - 0050) determining, for an object region in the acquired object regions, in response to determining that the object region satisfies a preset condition, that the object region is a non-ROI (region of interest); (Price et al., Pg. 2 ¶ 0016, 0018 and 0020, Pg. 3 ¶ 0028 - 0033, Pg. 3 ¶ 0035 - Pg. 4 ¶ 0037, Pg. 5 ¶ 0049 - 0050 [“coding parameters also may be selected based on other observed characteristics of the detected object. For example, when face detection is used, a face detector may detect whether a face exhibits specific characteristics (e.g., whether the face is blinking or smiling, how much the face is rotated, the size of the face as a percentage of the scene). The encoder may select coding parameters based on these features. By way of example, a rotated face might be assigned a lower priority than a face looking straight ahead and therefore, relatively lower quality coding parameters. Also, an object detector may indicate a number of objects identified in the video sequence (e.g., a number of faces)” and “specific sub-regions of an object can be assigned different quality coding levels. For example, the eyes and mouth of a detected face may be detected by a face detector and given higher encoding priority than other detected elements of the face. In this embodiment, the system may generate a pair of object regions--a first object region corresponding to high priority elements of a detected object (e.g., a region occupied by the eyes and mouth) a second object region corresponding to other elements of the detected object (e.g., the remainder of the face) and sub-regions occupying the remainder of the frame.” The Examiner asserts that, for example, an object region corresponding to a rotated face and/or an object region corresponding to elements other than the eyes and mouth of a face, e.g., the remainder of the face, in Price et al. correspond to non-ROI object regions.]) using an object region other than the non-ROI in the object regions of the target video frame as a ROI; (Price et al., Pg. 2 ¶ 0016 and 0020, Pg. 3 ¶ 0028 - 0033, Pg. 3 ¶ 0035 - Pg. 4 ¶ 0037, Pg. 5 ¶ 0049 - 0050 [“coding parameters also may be selected based on other observed characteristics of the detected object. For example, when face detection is used, a face detector may detect whether a face exhibits specific characteristics (e.g., whether the face is blinking or smiling, how much the face is rotated, the size of the face as a percentage of the scene). The encoder may select coding parameters based on these features. By way of example, a rotated face might be assigned a lower priority than a face looking straight ahead and therefore, relatively lower quality coding parameters. Also, an object detector may indicate a number of objects identified in the video sequence (e.g., a number of faces)” and “specific sub-regions of an object can be assigned different quality coding levels. For example, the eyes and mouth of a detected face may be detected by a face detector and given higher encoding priority than other detected elements of the face. In this embodiment, the system may generate a pair of object regions--a first object region corresponding to high priority elements of a detected object (e.g., a region occupied by the eyes and mouth) a second object region corresponding to other elements of the detected object (e.g., the remainder of the face) and sub-regions occupying the remainder of the frame.” The Examiner asserts that, for example, an object region corresponding to a face looking straight ahead and/or an object region corresponding to the eyes and/or mouth of a face in Price et al. correspond to ROI object regions.]) and acquiring a quantization parameter change corresponding to each ROI, and encoding the target video frame based on the quantization parameter change. (Price et al., Figs. 1 & 3 - 7, Pg. 2 ¶ 0016, 0018 and 0020, Pg. 3 ¶ 0030, Pg. 3 ¶ 0034 - Pg. 4 ¶ 0038, Pg. 5 ¶ 0047 - 0050 [“controller 760 may cause the pixel block encoder 720 to code pixel blocks of region 540 in SKIP mode and impose quantization parameter adjustments to regions 520 (lowest Qp) and 530 (higher Qp) respectively”, “coding parameters also may be selected based on other observed characteristics of the detected object. For example, when face detection is used, a face detector may detect whether a face exhibits specific characteristics (e.g., whether the face is blinking or smiling, how much the face is rotated, the size of the face as a percentage of the scene). The encoder may select coding parameters based on these features. By way of example, a rotated face might be assigned a lower priority than a face looking straight ahead and therefore, relatively lower quality coding parameters”, “higher priority assignments may lead to selection of coding parameters that generate relatively higher quality coding” and “specific sub-regions of an object can be assigned different quality coding levels. For example, the eyes and mouth of a detected face may be detected by a face detector and given higher encoding priority than other detected elements of the face. In this embodiment, the system may generate a pair of object regions--a first object region corresponding to high priority elements of a detected object (e.g., a region occupied by the eyes and mouth) a second object region corresponding to other elements of the detected object (e.g., the remainder of the face) and sub-regions occupying the remainder of the frame.”]) 

-	With regards to claim 15, Price et al. disclose the apparatus according to claim 14, wherein the acquiring the quantization parameter change corresponding to each ROI, comprises: determining, for each ROI in the target video frame, the quantization parameter change corresponding to the ROI based on a type of an object in the ROI, the type of the object being one of at least one preset type. (Price et al., Figs. 2 - 6, Pg. 2 ¶ 0016 and 0020, Pg. 3 ¶ 0028 - 0030, Pg. 3 ¶ 0034 - Pg. 4 ¶ 0038, Pg. 5 ¶ 0048 - 0050 [“object detector 146 may identify objects within the source video, for example, human faces or other predetermined types of objects”, “controller 760 may cause the pixel block encoder 720 to code pixel blocks of region 540 in SKIP mode and impose quantization parameter adjustments to regions 520 (lowest Qp) and 530 (higher Qp) respectively”, “higher priority assignments may lead to selection of coding parameters that generate relatively higher quality coding” and “specific sub-regions of an object can be assigned different quality coding levels. For example, the eyes and mouth of a detected face may be detected by a face detector and given higher encoding priority than other detected elements of the face. In this embodiment, the system may generate a pair of object regions--a first object region corresponding to high priority elements of a detected object (e.g., a region occupied by the eyes and mouth) a second object region corresponding to other elements of the detected object (e.g., the remainder of the face) and sub-regions occupying the remainder of the frame.”]) 

-	With regards to claim 23, Price et al. disclose a non-transitory computer readable storage medium, storing a computer program thereon, the program, when executed by a processor, causing the processor to perform operations, (Price et al., Pg. 1 ¶ 0011 - 0012, Pg. 5 ¶ 0051, Pg. 6 Claim 27) the operations comprising: acquiring object regions obtained by performing object detection on a target video frame, a type of an object in each of the object regions being a preset type; (Price et al., Abstract, Figs. 1 - 3 & 7, Pg. 2 ¶ 0016 and 0020, Pg. 3 ¶ 0028 - 0033, Pg. 4 ¶ 0041, Pg. 5 ¶ 0049 - 0050) determining, for an object region in the acquired object regions, in response to determining that the object region satisfies a preset condition, that the object region is a non-ROI (region of interest); (Price et al., Pg. 2 ¶ 0016, 0018 and 0020, Pg. 3 ¶ 0028 - 0033, Pg. 3 ¶ 0035 - Pg. 4 ¶ 0037, Pg. 5 ¶ 0049 - 0050 [“coding parameters also may be selected based on other observed characteristics of the detected object. For example, when face detection is used, a face detector may detect whether a face exhibits specific characteristics (e.g., whether the face is blinking or smiling, how much the face is rotated, the size of the face as a percentage of the scene). The encoder may select coding parameters based on these features. By way of example, a rotated face might be assigned a lower priority than a face looking straight ahead and therefore, relatively lower quality coding parameters. Also, an object detector may indicate a number of objects identified in the video sequence (e.g., a number of faces)” and “specific sub-regions of an object can be assigned different quality coding levels. For example, the eyes and mouth of a detected face may be detected by a face detector and given higher encoding priority than other detected elements of the face. In this embodiment, the system may generate a pair of object regions--a first object region corresponding to high priority elements of a detected object (e.g., a region occupied by the eyes and mouth) a second object region corresponding to other elements of the detected object (e.g., the remainder of the face) and sub-regions occupying the remainder of the frame.” The Examiner asserts that, for example, an object region corresponding to a rotated face and/or an object region corresponding to elements other than the eyes and mouth of a face, e.g., the remainder of the face, in Price et al. correspond to non-ROI object regions.]) using an object region other than the non-ROI in the object regions of the target video frame as a ROI; (Price et al., Pg. 2 ¶ 0016 and 0020, Pg. 3 ¶ 0028 - 0033, Pg. 3 ¶ 0035 - Pg. 4 ¶ 0037, Pg. 5 ¶ 0049 - 0050 [“coding parameters also may be selected based on other observed characteristics of the detected object. For example, when face detection is used, a face detector may detect whether a face exhibits specific characteristics (e.g., whether the face is blinking or smiling, how much the face is rotated, the size of the face as a percentage of the scene). The encoder may select coding parameters based on these features. By way of example, a rotated face might be assigned a lower priority than a face looking straight ahead and therefore, relatively lower quality coding parameters. Also, an object detector may indicate a number of objects identified in the video sequence (e.g., a number of faces)” and “specific sub-regions of an object can be assigned different quality coding levels. For example, the eyes and mouth of a detected face may be detected by a face detector and given higher encoding priority than other detected elements of the face. In this embodiment, the system may generate a pair of object regions--a first object region corresponding to high priority elements of a detected object (e.g., a region occupied by the eyes and mouth) a second object region corresponding to other elements of the detected object (e.g., the remainder of the face) and sub-regions occupying the remainder of the frame.” The Examiner asserts that, for example, an object region corresponding to a face looking straight ahead and/or an object region corresponding to the eyes and/or mouth of a face in Price et al. correspond to ROI object regions.]) and acquiring a quantization parameter change corresponding to each ROI, and encode the target video frame based on the quantization parameter change. (Price et al., Figs. 1 & 3 - 7, Pg. 2 ¶ 0016, 0018 and 0020, Pg. 3 ¶ 0030, Pg. 3 ¶ 0034 - Pg. 4 ¶ 0038, Pg. 5 ¶ 0047 - 0050 [“controller 760 may cause the pixel block encoder 720 to code pixel blocks of region 540 in SKIP mode and impose quantization parameter adjustments to regions 520 (lowest Qp) and 530 (higher Qp) respectively”, “coding parameters also may be selected based on other observed characteristics of the detected object. For example, when face detection is used, a face detector may detect whether a face exhibits specific characteristics (e.g., whether the face is blinking or smiling, how much the face is rotated, the size of the face as a percentage of the scene). The encoder may select coding parameters based on these features. By way of example, a rotated face might be assigned a lower priority than a face looking straight ahead and therefore, relatively lower quality coding parameters”, “higher priority assignments may lead to selection of coding parameters that generate relatively higher quality coding” and “specific sub-regions of an object can be assigned different quality coding levels. For example, the eyes and mouth of a detected face may be detected by a face detector and given higher encoding priority than other detected elements of the face. In this embodiment, the system may generate a pair of object regions--a first object region corresponding to high priority elements of a detected object (e.g., a region occupied by the eyes and mouth) a second object region corresponding to other elements of the detected object (e.g., the remainder of the face) and sub-regions occupying the remainder of the frame.”]) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. U.S. Publication No. 2013/0195178 A1 as applied to claims 1 and 14 above, and further in view of Takamori et al. U.S. Publication No. 2009/0263021 A1.

-	With regards to claims 3 and 16, Price et al. disclose the method and apparatus according to claims 1 and 14, respectively, wherein the determining, for the object region in the acquired object regions, in response to determining that the object region satisfies the preset condition, that the object region is the non-ROI, (Price et al., Pg. 2 ¶ 0016, 0018 and 0020, Pg. 3 ¶ 0028 - 0033, Pg. 3 ¶ 0035 - Pg. 4 ¶ 0037, Pg. 5 ¶ 0049 - 0050) comprises: determining, for the object region in the acquired object regions, a ratio of the object region to the target video frame; (Price et al., Pg. 3 ¶ 0028 - 0030, Pg. 5 ¶ 0048 - 0050 [“coding parameters also may be selected based on other observed characteristics of the detected object. For example, when face detection is used, a face detector may detect whether a face exhibits specific characteristics (e.g., whether the face is blinking or smiling, how much the face is rotated, the size of the face as a percentage of the scene). The encoder may select coding parameters based on these features”]) and determining that the object region is the non-ROI. (Price et al., Pg. 2 ¶ 0016, 0018 and 0020, Pg. 3 ¶ 0028 - 0033, Pg. 3 ¶ 0035 - Pg. 4 ¶ 0037, Pg. 5 ¶ 0048 - 0050 [“coding parameters also may be selected based on other observed characteristics of the detected object. For example, when face detection is used, a face detector may detect whether a face exhibits specific characteristics (e.g., whether the face is blinking or smiling, how much the face is rotated, the size of the face as a percentage of the scene). The encoder may select coding parameters based on these features. By way of example, a rotated face might be assigned a lower priority than a face looking straight ahead and therefore, relatively lower quality coding parameters. Also, an object detector may indicate a number of objects identified in the video sequence (e.g., a number of faces)” and “specific sub-regions of an object can be assigned different quality coding levels. For example, the eyes and mouth of a detected face may be detected by a face detector and given higher encoding priority than other detected elements of the face. In this embodiment, the system may generate a pair of object regions--a first object region corresponding to high priority elements of a detected object (e.g., a region occupied by the eyes and mouth) a second object region corresponding to other elements of the detected object (e.g., the remainder of the face) and sub-regions occupying the remainder of the frame.” The Examiner asserts that, for example, an object region corresponding to a rotated face and/or an object region corresponding to elements other than the eyes and mouth of a face, e.g., the remainder of the face, in Price et al. correspond to non-ROI object regions.]) Price et al. fail to disclose explicitly determining whether the ratio of the object region to the target video frame is greater than a preset ratio; and determining that the object region is the non-ROI in response to determining that the ratio of the object region to the target video frame is greater than the preset ratio. Pertaining to analogous art, Takamori et al. disclose determining, for the object region in the acquired object regions, whether a ratio of the object region to the target video frame is greater than a preset ratio; (Takamori et al., Figs. 5 & 12, Pg. 3 ¶ 0038, Pg. 5 ¶ 0055 - Pg. 6 ¶ 0057, Pg. 7 ¶ 0066 - 0067, Pg. 8 ¶ 0075, Pg. 11 ¶ 0095 - 0097, Pg. 12 ¶ 0100 - 0101, Pg. 15 ¶ 0122 - 0124 [“The object extracting section 225 extracts, from the moving image captured by the image capturing section 200, an object in which the area occupied by the colors included in the predetermined color range is equal to or higher than the lower limit value for the area which is stored on the condition storing section 240”, “When an object is detected in the averaged image generated by the averaged image generating section 202 and, in terms of the detected object, one of the area of the person, the speed of the movement made by the object, the area of the changed region, the area occupied by particular colors, the degree of match in terms of shape between the detected object and the reference object, and the degree of match between the reference direction and the movement direction has a value equal to or higher than a corresponding one of the lower limit values stored on the condition storing section 240, the satisfaction judging section 230 judges that the averaged image satisfies the conditions stored on the condition storing section 240” and “condition storing section 240 may store thereon, as the lower limit value for the area occupied by particular colors, a lower limit value for the ratio between the number of pixels which have a color included in the predetermined color range and the number of all the pixels in the frame image or averaged image”]) and determining that the object region is the non-ROI in response to determining that the ratio of the object region to the target video frame is greater than the preset ratio. (Takamori et al., Fig. 5, Pg. 3 ¶ 0038, Pg. 5 ¶ 0055 - Pg. 6 ¶ 0057, Pg. 10 ¶ 0084, Pg. 11 ¶ 0095 - 0098, Pg. 12 ¶ 0100 - 0101, Pg. 15 ¶ 0122 - 0124 [“image quality storing section 262 stores thereon the resolution PR of output frame images included in a moving image to be output and the display rate FR of the moving image to be output, in association with the area S occupied by a person and the speed V of a movement. For example, when the area S of the person is no less than S1 and less than S2 and the speed V of the movement is less than V1, the resolution PR of the output frame images is PR3 and the display rate FR of the moving image to be output is FR1, according to the image quality storing section 262”, “resolutions PR1, PR2, PR3 and PR4 are defined as PR4>PR3>PR2>PR1, and the display rates FR1, FR2, FR3 and FR4 are defined as FR4>FR3>FR2>FR1. In other words, the display rate FR stored on the image quality storing section 262 increases as the speed of the movement increases, and the resolution PR stored on the image quality storing section 262 increases as the area of the person decreases. With such a configuration, the image capturing apparatus 100 decreases the resolution of the frame images as the dimensions of the person in the frame images increase” and “the image quality storing section 262 may store thereon, in association with the area S of the person and the speed V of the movement, the resolution PR of the output frame images, the number of gray levels, and the display rate FR of the moving image to be output. For example, the number of gray levels stored on the image quality storing section 262 may decrease as the area of the person increases. As the area of the person increases, the number of gray levels for the output frame images which are used by the output moving image generating section 282 to generate the output moving image may decrease.” Takamori et al. disclose, for example, that object regions with areas greater than or equal to preset threshold S3, see figure 5, are determined to be regions that are to be converted into a lowest resolution and/or encoded with the fewest number of gray levels, i.e. object regions with areas greater than or equal to preset threshold S3 are determined to be non-ROI object regions.]) Price et al. and Takamori et al. are combinable because they are both directed towards image processing systems that detect predetermined objects, such as a person, in image frames and encode the image frames based upon detected objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Price et al. with the teachings of Takamori et al. This modification would have been prompted in order to substitute the non-ROI determination process of Price et al. for the non-ROI determination technique of Takamori et al. The non-ROI determination technique of Takamori et al. could be substituted in place of the non-ROI determination process of Price et al. using well-known techniques in the art and would likely yield predictable results, in that in the combination the non-ROI determination technique of Takamori et al., based upon comparing a ratio of an object region to a target video frame to a preset ratio, would be utilized to identify non-ROI object regions which are to be encoded with lower quality coding parameters. Furthermore, this modification would enhance the base device of Price et al. by helping prevent the amount of data transmitted from unnecessarily increasing and exceeding bit rate targets by since large object regions would be identified and encoded with lower quality coding parameters. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the non-ROI determination technique of Takamori et al, based upon comparing a ratio of an object region to a target video frame to a preset ratio, would be utilized to identify non-ROI object regions which are to be encoded with lower quality coding parameters so as to help prevent the amount of encoded data to be transmitted from unnecessarily increasing and exceeding bit rate targets. Therefore, it would have been obvious to combine Price et al. with Takamori et al. to obtain the invention as specified in claims 3 and 16.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. U.S. Publication No. 2013/0195178 A1 in view of Takamori et al. U.S. Publication No. 2009/0263021 A1 as applied to claims 3 and 16 above, and further in view of Huang U.S. Publication No. 2020/0413070 A1.

-	With regards to claims 4 and 17, Price et al. in view of Takamori et al. disclose the method and apparatus according to claims 3 and 16, respectively, wherein the determining that the object region is the non-ROI in response to determining that the ratio of the object region to the target video frame is greater than the preset ratio, comprises: the priority being used to represent a priority for determining each type of object region as the ROI. (Price et al., Pg. 5 ¶ 0049 - 0050 [“higher priority assignments may lead to selection of coding parameters that generate relatively higher quality coding”]) Price et al. fail to disclose explicitly determining, in response to determining that the ratio of the object region to the target video frame is greater than the preset ratio and the type of the object in the object region is a preset type with a highest priority, that the object regions in the target video frame are non-ROIs. Pertaining to analogous art, Takamori et al. disclose wherein the determining that the object region is the non-ROI in response to determining that the ratio of the object region to the target video frame is greater than the preset ratio, comprises: determining, in response to determining that the ratio of the object region to the target video frame is greater than the preset ratio (Takamori et al., Figs. 5 & 12, Pg. 3 ¶ 0038, Pg. 5 ¶ 0055 - Pg. 6 ¶ 0057, Pg. 7 ¶ 0066 - 0067, Pg. 8 ¶ 0075, Pg. 11 ¶ 0095 - 0097, Pg. 12 ¶ 0100 - 0101, Pg. 15 ¶ 0122 - 0124) and the type of the object in the object region is a preset type with a highest priority, (Takamori et al., Figs. 4A - 5, Pg. 2 ¶ 0037 - Pg. 3 ¶ 0038, Pg. 4 ¶ 0045, Pg. 5 ¶ 0055, Pg. 7 ¶ 0063 - 0066, Pg. 8 ¶ 0075, Pg. 9 ¶ 0082 - Pg. 10 ¶ 0084, Pg. 11 ¶ 0095 - 0097, Pg. 12 ¶ 0099, Pg. 15 ¶ 0122, Pg. 16 ¶ 0125 [“object region identifying section 212 may extract, as the object region, a region including an object which matches the predetermined object at a degree of match equal to or higher than the lower limit value for the degree of match”, “match calculating section 232 then calculates the degree of match, in terms of shape, between the region within the outline of the object which is extracted by the object extracting section 225 and a predetermined pattern of a person, by comparing the region within the outline of the object which is extracted by the object extracting section 225 and the predetermined pattern of a person to each other” and “When the degree of match in terms of shape which is calculated by the match calculating section 232 is equal to or higher than the lower limit value for the degree of match in terms of shape which is stored on the condition storing section 240, the satisfaction judging section 230 judges that an object corresponding to a person is detected.” The Examiner asserts that a person in Takamori et al. corresponds to a preset type of object with a highest priority.]) that the object region is the non-ROI. (Takamori et al., Fig. 5, Pg. 3 ¶ 0038, Pg. 5 ¶ 0055 - Pg. 6 ¶ 0057, Pg. 10 ¶ 0084, Pg. 11 ¶ 0095 - 0098, Pg. 12 ¶ 0100 - 0101, Pg. 15 ¶ 0122 - 0124 [Takamori et al. disclose, for example, that if an object region has an area greater than or equal to preset threshold S3, see figure 5, it is determined to be a region that is to be converted into a lowest resolution and/or encoded with the fewest number of gray levels, i.e. an object region with area greater than or equal to preset threshold S3 is determined to be a non-ROI object region.]) Takamori et al. fail to disclose expressly determining, in response to the determining, that the object regions in the target video frame, other than the object region, are non-ROIs. Pertaining to analogous art, Huang discloses determining, in response to determining that the ratio of the object region to the target video frame is greatest among the object regions in the target video frame and the type of the object in the object region is a preset type with a highest priority, (Huang, Fig. 9, Pg. 6 ¶ 0087 - Pg. 7 ¶ 0092, Pg. 7 ¶ 0097, Pg. 8 ¶ 0124 [“The electronic device may preset priorities corresponding to different categories. For example, priorities of categories corresponding respectively to person, flower, cat, dog, cattle and cloud sequentially decrease. The electronic device determines the object based on a priority of a category and a size of a region, corresponding to each object. Specifically, when there are multiple objects belonging to the same category in the reference image, the electronic device may determine an object corresponding to a largest region to be the object according to sizes of regions corresponding to the multiple objects; and when there are multiple objects belonging to different categories in the reference image, the electronic device may determine an object corresponding to the category with a highest priority to be the object, and if there are multiple objects with the highest priority in the reference image, the electronic device may further determine a target region according to sizes of regions where the multiple objects are located”]) that the object regions in the target video frame are non-ROIs, (Huang, Figs. 3, 9 & 10, Pg. 3 ¶ 0037 - 0038 and 0046, Pg. 4 ¶ 0048 - 0049, Pg. 6 ¶ 0087 - Pg. 7 ¶ 0092, Pg. 7 ¶ 0097 - 0098, Pg. 8 ¶ 0124 [“a background region in the reference image other than the object region is acquired”, “The background region refers to a region in the reference image other than the object region. The electronic device may acquire the background region in the reference image other than the object region”, “when there are multiple objects belonging to the same category in the reference image, the electronic device may determine an object corresponding to a largest region to be the object according to sizes of regions corresponding to the multiple objects; and when there are multiple objects belonging to different categories in the reference image, the electronic device may determine an object corresponding to the category with a highest priority to be the object, and if there are multiple objects with the highest priority in the reference image, the electronic device may further determine a target region according to sizes of regions where the multiple objects are located”, “after determining the object, determines the region where the object is located to be the object region.” Huang discloses that when multiple object regions are detected in a frame image that only one object region is determined to be the object region for the frame image and that regions other than the determined object region are determined to be background or background and transition regions, i.e. the object regions other than the determined object region in the target video frame are non-ROIs. In addition, the Examiner notes that, as shown above, Takamori et al. disclose determining the determined object region to be a non-ROI.]) the priority being used to represent a priority for determining each type of object region as the ROI. (Huang, Fig. 9, Pg. 6 ¶ 0088 - 0089, Pg. 7 ¶ 0092 and 0097, Pg. 8 ¶ 0124) Price et al. in view of Takamori et al. and Huang are combinable because they are all directed towards image processing systems that detect predetermined objects, such as a person, in image frames and encode the image frames based upon detected objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Price et al. in view of Takamori et al. with the teachings of Huang. This modification would have been prompted in order to enhance the combined base device of Price et al. in view of Takamori et al. with the well-known and applicable technique Huang applied to a comparable device. Determining that the object regions in the target video frame are non-ROIs in response to determining that the ratio of the object region to the target video frame satisfies a preset condition and the type of the object in the object region is a preset type with a highest priority, as taught by Huang, would enhance the combined base device by helping control the amount of encoded data that is to be transmitted since a larger proportion of the video frame would be determined to be non-ROIs that are to encoded with lower quality coding parameters thereby further serving to prevent an amount of encoded data to be transmitted from unnecessarily increasing and exceeding bit rate targets. Furthermore, this modification would have been prompted by the teachings and suggestions of Takamori et al. that when the size of an area occupied by a person in a video frame is greater than a preset amount then the lowest resolution and/or number of gray levels is used to encode the video frame to reduce the amount of data which is to be transmitted, see at least figure 5, page 11 paragraphs 0095 - 0097, page 12 paragraph 0101 and page 15 paragraphs 0119 - 0121 of Takamori et al., at least because if a size of an area of a single object region of a person in a video frame exceeds the preset amount then additional object regions in the video frame would only serve to further increase the size of the area occupied by people in the video frame. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that in response to determining that the ratio of the object region to the target video frame is greater than the preset ratio and the type of the object in the object region is a preset type with a highest priority the object regions in the target video frame would be determined to be non-ROIs in order to help control the amount of encoded data that is to be transmitted by the combined base device since a larger proportion of the video frame would be encoded with lower quality coding parameters and further aid in preventing the amount of encoded data that is to be transmitted from unnecessarily increasing and exceeding bit rate targets. Therefore, it would have been obvious to combine Price et al. in view of Takamori et al. with Huang to obtain the invention as specified in claims 4 and 17.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Price et al. U.S. Publication No. 2013/0195178 A1 as applied to claim 1 above, and further in view of Huang U.S. Publication No. 2020/0413070 A1.

-	With regards to claim 5, Price et al. disclose the method according to claim 1, wherein, for object regions of a same type, an object region having certain characteristics has a higher priority, (Price et al., Pg. 2 ¶ 0016 and 0020, Pg. 3 ¶ 0028 - 0030, Pg. 5 ¶ 0047 - 0050 [“coding parameters also may be selected based on other observed characteristics of the detected object. For example, when face detection is used, a face detector may detect whether a face exhibits specific characteristics (e.g., whether the face is blinking or smiling, how much the face is rotated, the size of the face as a percentage of the scene). The encoder may select coding parameters based on these features. By way of example, a rotated face might be assigned a lower priority than a face looking straight ahead and therefore, relatively lower quality coding parameters. Also, an object detector may indicate a number of objects identified in the video sequence (e.g., a number of faces). In a scene with only two faces, for example, the encoder may assign the faces a higher priority than faces in a scene with fifty faces. Again, higher priority assignments may lead to selection of coding parameters that generate relatively higher quality coding”]) and the priority is used to represent a priority for determining each type of object region as the ROI. (Price et al., Pg. 5 ¶ 0049 - 0050 [“higher priority assignments may lead to selection of coding parameters that generate relatively higher quality coding”]) Price et al. fail to disclose explicitly wherein an object region having larger area has a higher priority. Pertaining to analogous art, Huang disclose wherein, for object regions of a same type, an object region having larger area has a higher priority, (Huang, Fig. 9, Pg. 1 ¶ 0021 - 0022, Pg. 5 ¶ 0069 - 0074, Pg. 6 ¶ 0087 - Pg. 7 ¶ 0092, Pg. 7 ¶ 0097, Pg. 8 ¶ 0124 [“The electronic device may preset priorities corresponding to different categories. For example, priorities of categories corresponding respectively to person, flower, cat, dog, cattle and cloud sequentially decrease. The electronic device determines the object based on a priority of a category and a size of a region, corresponding to each object. Specifically, when there are multiple objects belonging to the same category in the reference image, the electronic device may determine an object corresponding to a largest region to be the object according to sizes of regions corresponding to the multiple objects; and when there are multiple objects belonging to different categories in the reference image, the electronic device may determine an object corresponding to the category with a highest priority to be the object, and if there are multiple objects with the highest priority in the reference image, the electronic device may further determine a target region according to sizes of regions where the multiple objects are located”]) and the priority is used to represent a priority for determining each type of object region as the ROI. (Huang, Fig. 9, Pg. 6 ¶ 0087 - Pg. 7 ¶ 0092, Pg. 7 ¶ 0097, Pg. 8 ¶ 0124) Price et al. and Huang are combinable because they are both directed towards image processing systems that detect predetermined objects, such as a person, in image frames and encode the image frames based upon detected objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Price et al. with the teachings of Huang. This modification would have been prompted in order to enhance the base device of Price et al. with the well-known and applicable technique Huang applied to a comparable device. Assigning an object region having a larger area a higher priority, as taught by Huang, would enhance the base device of Price et al. by helping ensure that the portion of the video frame that is likely to be the most important portion of the video frame, the object region with the largest area, is identified as a ROI so that it may be subsequently encoded with coding parameters that generate relatively high quality coding in order to help ensure that the image quality of the identified ROI after decoding is of the highest quality possible. Furthermore, this modification would have been prompted by the teachings and suggestions of Price et al. that priority assignments may be based on the size of the face as a percentage of the scene, see at least page 5 paragraph 0049 of Price et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an object region having a larger area would be assigned a higher priority so as to help ensure that the portion of the video frame that is likely to be the most important portion of the video frame is identified as a ROI and encoded with coding parameters that generate relatively high quality coding in order to help maintain the quality of the identified ROI of the video frame after decoding as best possible. Therefore, it would have been obvious to combine Price et al. with Huang to obtain the invention as specified in claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Price et al. U.S. Publication No. 2013/0195178 A1 as applied to claim 1 above, and further in view of Yuan U.S. Publication No. 2020/0137369 A1.

-	With regards to claim 6, Price et al. disclose the method according to claim 1, wherein, for an object region containing a head of a person, (Price et al., Figs. 2 - 6, Pg. 2 ¶ 0016 and 0020, Pg. 3 ¶ 0028 - 0030, Pg. 3 ¶ 0035 - Pg. 4 ¶ 0038, Pg. 5 ¶ 0049 - 0050) determining a ratio of the object region containing the head to the target video frame (Price et al., Pg. 5 ¶ 0049 [“the size of the face as a percentage of the scene”]) and determining that the object region containing the head has a high priority, (Price et al., Pg. 5 ¶ 0049 - 0050) the head is a preset type. (Price et al., Pg. 2 ¶ 0016 and 0020, Pg. 3 ¶ 0028 - 0029, Pg. 5 ¶ 0049 - 0050) Price et al. fail to disclose explicitly wherein, for object regions respectively containing a head and a body of a same person, in response to determining that a ratio of the object region containing the head to the target video frame is greater than a specified threshold, the object region containing the head has a priority higher than a priority of the object region containing the body, or in response to determining that the ratio of the object region containing the head to the target video frame is not greater than the specified threshold, the object region containing the body has a priority higher than a priority of the object region containing the head, both types of the head and the body are preset types. Pertaining to analogous art, Yuan discloses wherein, for object regions respectively containing a head and a body of a same person, (Yuan, Pg. 1 ¶ 0023, 0026 and 0028, Pg. 2 ¶ 0035 - 0040, 0044 and 0051, Pg. 3 ¶ 0060, Pg. 4 ¶ 0074 - 0076 and 0080 [“The portrait region includes the face region and a body region and thus occupies an area larger than the area of the face region”]) in response to determining that a ratio of the object region containing the head to the target video frame is greater than a specified threshold, the object region containing the head has a priority higher than a priority of the object region containing the body, (Yuan, Pg. 2 ¶ 0038 - 0040 and 0044, Pg. 3 ¶ 0057 and 0059 - 0064, Pg. 4 ¶ 0073 - 0076 and 0080, Pg. 5 ¶ 0102 [“it is necessary to determine whether the target region is the face region or the portrait region” and “it is determined whether the area occupied by the face region is less than a preset threshold to determine whether the target region is the face region. That is, when the area occupied by the face region is less than the preset threshold, the target region is the portrait region; otherwise, the target region is the face region.” Yuan discloses when the ratio of the object region containing the head, face, of the person to the target video frame is greater than the preset threshold that the object region containing the head, face, of the person is determined to be the target region. The Examiner asserts when Yuan determines the target region to be the object region containing the head, face, of the person that the object region containing the head, face, of the person has a priority higher than a priority of the object region containing the body.]) 
or 
in response to determining that the ratio of the object region containing the head to the target video frame is not greater than the specified threshold, the object region containing the body has a priority higher than a priority of the object region containing the head, (Yuan, Pg. 2 ¶ 0038 - 0040 and 0044, Pg. 3 ¶ 0057 and 0059 - 0064, Pg. 4 ¶ 0073 - 0076 and 0080, Pg. 5 ¶ 0102 - 0103 [The Examiner notes that the broadest reasonable interpretation of the instant claim, which recites in part “or in response to”, only requires one of the two claimed “in response to” limitations to be performed. Also, the Examiner directs that Applicant’s attention to MPEP § 2111.04 (II).]) both types of the head and the body are preset types. (Yuan, Pg. 1 ¶ 0023, 0025 - 0026 and 0028, Pg. 2 ¶ 0044 - 0045 and 0051, Pg. 3 ¶ 0054, Pg. 4 ¶ 0074 - 0076 and 0080) Price et al. and Yuan are combinable because they are both directed towards image processing systems that detect predetermined objects, such as a person, in an image frame and assigns a priority to a detected object based upon a determined size of the object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Price et al. with the teachings of Yuan. This modification would have been prompted in order to enhance the base device of Price et al. with the well-known and applicable technique Yuan applied to a similar device. Including a white balance color correction process wherein a higher priority is assigned to an object region containing a head of a person than an object region containing a body of the same person when a ratio of the object region containing the head to a video frame is greater than a threshold, as taught by Yuan, would enhance the base device of Price et al. by increasing the quality of the video frames it outputs and by improving its ability to accurately and reliably detect regions of video frames that fully encompass faces of people since pixel values of the object regions and video frames would be corrected prior to the base device of Price et al. searching for pixel blocks with pixel values similar to an object region to incorporate into the object region so as to fully define the object region. Furthermore, this modification would have been prompted by the teachings and suggestions of Price et al. that a variety of video pre-processing operations may be performed on the source video frame prior to object detection and coding and that statistics of an object region, such as color, luma/brightness, spatial complexity and variance of pixel values, may be determined so that neighboring pixel blocks with similar statistics can be added to the object region to fully define the object region, see at least figure 1, page 2 paragraph 0017 and page 3 paragraphs 0028 - 0032 of Price et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a white balance color correction process that assigns a higher priority to an object region containing a head of a person than an object region containing a body of the same person when a ratio of the object region containing the head to a video frame is greater than a threshold would be incorporated into the base device of Price et al. in order to increase the quality of the video frames it outputs and improve its ability to accurately and reliably detect regions of video frames that fully encompass faces of people since pixel values of the object regions and video frames would be corrected prior to it searching for similar pixel blocks to include into an adjacent object region so as to fully define the object region. Therefore, it would have been obvious to combine Price et al. with Yuan to obtain the invention as specified in claim 6.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. U.S. Publication No. 2013/0195178 A1 as applied to claim 1 above, and further in view of Eaton et al. U.S. Publication No. 2009/0087027 A1.

-	With regards to claim 12, Price et al. disclose the method according to claim 1, wherein the acquiring object regions obtained by performing object detection on the target video frame, comprises: acquiring a video frame sequence of a video; (Price et al., Abstract, Figs. 1 & 7, Pg. 1 ¶ 0009 and 0013, Pg. 1 ¶ 0015 - Pg. 2 ¶ 0016, Pg. 2 ¶ 0018 - 0019, Pg. 4 ¶ 0038 - 0043) determining a previous frame in the video frame sequence, and determining a subsequent frame, in the video frame sequence, corresponding to the determined previous frame, based on acquired number of frames elapsed from the previous frame to the subsequent frame; (Price et al., Figs. 1 & 7, Pg. 2 ¶ 0018 - 0020, Pg. 4 ¶ 0038 - 0044, Pg. 4 ¶ 0046 - Pg. 5 ¶ 0048 [“coding engine 143 may compress the images by a motion-compensated prediction. Frames of the input video may be assigned a coding type, such as intra-coding (I-coding), uni-directionally predictive coding (P-coding) or bi-directionally predictive coding (B-coding)”]) and performing following update steps: acquiring object regions detected separately in the determined previous frame and the subsequent frame; (Price et al., Abstract, Figs. 1 & 7, Pg. 2 ¶ 0016 and 0018 - 0020, Pg. 3 ¶ 0028 - 0030, Pg. 4 ¶ 0038 - 0044 [“object detector 750 and controller 760 may cooperate to recognize objects within each frame of video and define object region(s) and sub-regions therefrom”]) and determining, from the determined object region of the previous frame and the determined object region of the subsequent frame, a first object region and a second object region including a same object. (Price et al., Pg. 1 ¶ 0015 - Pg. 2 ¶ 0016, Pg. 2 ¶ 0018 - 0020, Pg. 4 ¶ 0038 - 0044 [“Given an input pixel block, the motion estimator 725 may perform a search among cached reference picture frames for a pixel block to serve as a prediction reference for the input pixel block. If appropriate match(es) are found, the pixel block encoder 720 may code the source pixel block as a P- or B-block. If no appropriate match is found, the pixel block encoder 720 may code the source pixel block as an I-block”]) Price et al. fail to disclose explicitly performing following update steps: acquiring a confidence of each of the object regions; and fusing a confidence of the first object region and a confidence of the second object region, and updating the confidence of the second object region based on a result of the fusion; and the method further comprises: determining, from object regions with updated confidences in the determined subsequent frame, an object region having a confidence less than a confidence threshold; and determining the object region having the confidence less than the confidence threshold as a non-object region. Pertaining to analogous art, Eaton et al. disclose acquiring a video frame sequence of a video; (Eaton et al., Figs. 1 & 2, Pg. 1 ¶ 0003 and 0007 - 0009, Pg. 2 ¶ 0018 - 0019, Pg. 3 ¶ 0025 - 0027 and 0029, Pg. 4 ¶ 005 ¶ 0043, Pg. 6 ¶ 0047) determining a previous frame in the video frame sequence, and determining a subsequent frame, in the video frame sequence, corresponding to the determined previous frame, based on acquired number of frames elapsed from the previous frame to the subsequent frame; (Eaton et al., Figs. 2 - 4, Pg. 3 ¶ 0025 - 0027, Pg. 3 ¶ 0029 - Pg. 4 ¶ 0031, Pg. 6 ¶ 0047 and 0049, Pg. 7 ¶ 0051) performing following update steps: acquiring object regions detected separately in the determined previous frame and the subsequent frame, and a confidence of each of the object regions; (Eaton et al., Figs. 2, 3 & 6, Pg. 3 ¶ 0026 - 0027, Pg. 3 ¶ 0029 - Pg. 4 ¶ 0032, Pg. 5 ¶ 0040 - 0041 and 0043, Pg. 6 ¶ 0047, Pg. 6 ¶ 0049 - Pg. 7 ¶ 0051) determining, from the determined object region of the previous frame and the determined object region of the subsequent frame, a first object region and a second object region including a same object; (Eaton et al., Figs. 2 - 4 & 6, Pg. 4 ¶ 0030 - 0032, Pg. 5 ¶ 0040 - 0041 and 0043, Pg. 6 ¶ 0047 - Pg. 7 ¶ 0051) and fusing a confidence of the first object region and a confidence of the second object region, (Eaton et al., Fig. 6, Pg. 5 ¶ 0040 - 0041 and 0043, Pg. 6 ¶ 0047 - 0050 [“the classification value for the object may be accumulated as a rolling average of scores over a specified number of previous frames. If this is the first time a given object has been tracked (and now classified) the classifier may begin to determine a classification score for the object over a number of frames before outputting a classification for the object” and “At step 610, if the object has been classified for one or more previous frames, then a rolling average of scores may be updated with the classification scores determined at step 605”]) and updating the confidence of the second object region based on a result of the fusion; (Eaton et al., Fig. 6, Pg. 5 ¶ 0040 - 0041 and 0043, Pg. 6 ¶ 0047 - 0050 [“the classification value for the object may be accumulated as a rolling average of scores over a specified number of previous frames. If this is the first time a given object has been tracked (and now classified) the classifier may begin to determine a classification score for the object over a number of frames before outputting a classification for the object” and “At step 610, if the object has been classified for one or more previous frames, then a rolling average of scores may be updated with the classification scores determined at step 605”]) and the method further comprises: determining, from object regions with updated confidences in the determined subsequent frame, an object region having a confidence less than a confidence threshold; (Eaton et al., Fig. 6, Pg. 5 ¶ 0040, Pg. 6 ¶ 0047 - 0050 [“at step 625, the person/vehicle classifier determines whether both scores are below a classification threshold. If so, the object is then classified as "other" step 630. This result occurs where both classifiers strongly believe that the object is not an example of the classification type associated with the classifier, i.e., the object is neither a person nor a vehicle”]) and determining the object region having the confidence less than the confidence threshold as a non-object region. (Eaton et al., Fig. 6, Pg. 4 ¶ 0032, Pg. 5 ¶ 0039 - 0041 and 0044, Pg. 6 ¶ 0047 - 0050) Price et al. and Eaton et al. are combinable because they are both directed towards image processing systems that detect predetermined objects, such as a person, in video frames. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Price et al. with the teachings of Eaton et al. This modification would have been prompted in order to substitute the object detection process of Price et al. for the object detection technique of Eaton et al. The object detection technique of Eaton et al. could be substituted in place of the object detection process of Price et al. using well-known techniques in the art and would likely yield predictable results, in that in the combination the object detection technique of Eaton et al. would be utilized to determine and discriminate between object regions and non-object regions in the video frames based on updated classification scores. Furthermore, this modification would enhance the base device of Price et al. by improving its ability to accurately, reliably and efficiently detect object regions in a sequence of video frames since it would be able to utilize detected object regions from a previous video frame(s) to aid in the detection of object regions in a subsequent video frame. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the object detection technique of Eaton et al. would be utilized to determine and discriminate between object regions and non-object regions in video frames based on classification scores associated with the object regions that are updated over time so as to help ensure that object regions are accurately, reliably and efficiently detected in the video frames. Therefore, it would have been obvious to combine Price et al. with Eaton et al. to obtain the invention as specified in claim 12. 

-	With regards to claim 13, Price et al. in view of Eaton et al. disclose the method according to claim 12. Price et al. fail to disclose explicitly wherein the update steps further comprise: updating the determined previous frame and the subsequent frame, wherein the updated previous frame is the subsequent frame before the update; and the method further comprises: performing the update steps again, in response to determining that the subsequent frame before the update is not a last frame in the video frame sequence. Pertaining to analogous art, Eaton et al. disclose wherein the update steps further comprise: updating the determined previous frame and the subsequent frame, wherein the updated previous frame is the subsequent frame before the update; (Eaton et al., Figs. 2 - 4 & 6, Pg. 3 ¶ 0027, Pg. 4 ¶ 0030 - 0032, Pg. 5 ¶ 0040 - 0041 and 0043, Pg. 6 ¶ 0047 - 0050 [“the classification value for the object may be accumulated as a rolling average of scores over a specified number of previous frames” and “At step 610, if the object has been classified for one or more previous frames, then a rolling average of scores may be updated with the classification scores determined at step 605”]) and the method further comprises: performing the update steps again, in response to determining that the subsequent frame before the update is not a last frame in the video frame sequence. (Eaton et al., Figs. 2 - 4 & 6, Pg. 3 ¶ 0025 - 0027, Pg. 3 ¶ 0029 - Pg. 4 ¶ 0032, Pg. 5 ¶ 0043, Pg. 6 ¶ 0047 - Pg. 7 ¶ 0051 [“the computer vision engine 135 processes the received video data frame-by-frame” and “the computer vision engine 135 includes a background/foreground (BG/FG) component 205, a tracker component 210, an estimator/identifier component 215, and a context processor component 220”]) 

Allowable Subject Matter
Claims 11 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Demircin et al. U.S. Publication No. 2011/0235706 A1; which is directed towards a video encoding method and system, wherein region of interest (ROI) areas of an image frame are encoded at a higher fidelity when compared to non-ROI areas. 
Gao et al. U.S. Publication No. 2021/0409729 A1; which is directed towards a video encoding method and apparatus, wherein a region of interest (ROI) of a video frame is encoded using a first resolution and regions of the video frame other than the ROI are encoded using a second resolution lower than the first resolution.
Li et al. U.S. Publication No. 2013/0342640 A1; which is directed towards a video encoding apparatus and method, wherein one or more regions of an image frame associated with one or more objects of interest are encoded with bit densities higher than a bit density employed to encode a background region of the image frame.
Pietilä U.S. Publication No. 2013/0208784 A1; which is directed towards systems and methods for adaptively determining and improving the quality of a region of interest in video content, wherein regions of interest in a video frame are identified and an encoder encodes the regions of interest at a higher quality than a remainder of the video frame. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667